Citation Nr: 0933194	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  01-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1977.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision issued by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana that 
denied an evaluation in excess of 40 percent for the 
appellant's lumbar pine disability. 

The appellant then appealed the denial of an increased 
evaluation.  The Board thereafter remanded the case on three 
occasions for additional development.  In an August 2006 
decision, the Board upheld the RO's denial of an evaluation 
in excess of 40 percent for the lumbar spine disability.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  

In January 2008, the parties filed a Joint Motion for Remand; 
the basis for the Joint Motion for Remand was that the Board 
had provided inadequate reasons and bases for its decision.  
A January 2008 Order of the Court granted the Joint Motion 
and vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  The Board subsequently remanded the 
case for additional development in May 2008.  The case has 
now been returned to the Board for appellate review.

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant submitted his claim for an increased evaluation 
in May 2000.  These changes became effective on September 23, 
2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004))).

Finally, the Board notes that the appellant's attorney raised 
the issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability in a letter submitted to the Board in April 2008.  
The TDIU issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Since May 2000, the appellant has had a diagnosis of 
lumbosacral disc disease with radiculopathy; he has exhibited 
limitation of motion of the lumbar spine with some lumbar 
muscle spasms and some testicular pain, as well as chronic 
pain and decreased or absent reflexes with lumbar spine 
tenderness diagnosed as degenerative disc disease of the 
lumbar spine with sciatica.

2.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with pronounced 
intervertebral disc syndrome.

3.  The appellant has not demonstrated more than mild 
neurologic impairment in the left leg due to the lumbar spine 
disability.

4.  The appellant has not demonstrated more than moderate 
neurologic impairment in the right leg due to the lumbar 
spine disability.

5.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.

6.  The appellant's lumbar spine disability is not so unusual 
as to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 60 percent, but not more, 
for the appellant's lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in July 
2008, and in the Supplemental Statement of the Case (SSOC) 
issued March 2006.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his lumbar spine increased rating claim by 
correspondence dated in May 2001, July 2003, and July 2008 
(after the initial AOJ decision in this matter).  Those 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating.  The letter 
informed the appellant of what evidence was required to 
substantiate the increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the July 2008 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores, 22 Vet. App. 37 (2008).  The text of 
Diagnostic Codes 5292, 5293 and 5295 was provided to the 
appellant in the May 2001 Statement of the Case (SOC), while 
the text of Diagnostic Code 5243, as well as the text of 
current and prior versions of Diagnostic Codes 5292, 5293 and 
5295, was provided to the appellant in the August 2004 SSOC, 
the March 2006 SSOC and the July 2008 VA letter.  The 
appellant was also provided with the text of Diagnostic Codes 
5243 and 8520 in the July 2008 VA letter and in the August 
2004, August 2005, and September 2008 SSOCs.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the March 2006 
SSOC and in the July 2008 VA letter.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  This information was 
conveyed to the appellant in the March 2006 SSOC and the 
September 2008 SSOC, as well as in the July 2008 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his attorney 
has identified any deficiency in notice which would 
compromise a fair adjudication of the claim.  Nevertheless, 
the Board has considered whether the defective notice 
provided to the appellant resulted in prejudicial error.  In 
this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of his appeal.  Specifically, in the August 2004 SSOC, in the 
March 2006 SSOC and in the September 2008 SSOC, the appellant 
was advised of the principles that govern VA's duties to 
notify and assist under 38 C.F.R. § 3.159 such that he could 
have been expected to understand the types of evidence that 
he should submit, or request that VA obtain, in order to 
substantiate his increased rating claim.  Furthermore, he was 
provided with the pertinent versions of the provisions of 
Diagnostic Codes 5292, 5293, 5295, 5243, and 8520.

In this case, the Board finds that any notice error(s), such 
no provision of notice regarding Diagnostic Codes for the 
lumbar disability prior to the initial AOJ decision, did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish entitlement to an increased rating from the various 
notice letters sent to him by the RO and from the various 
SSOCs.  In particular, these documents informed the appellant 
of the need to submit evidence that his disability had 
increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; and that he could submit his own statement 
about how his condition affected him.  The appellant was 
informed of the requirements for an increased lumbar spine 
evaluation in the August 2000 rating decision, in the May 
2001 SOC and in the various SSOCs.  VA letters also informed 
the appellant that ratings from zero to 100 percent are 
assigned to disabilities and provided additional examples of 
pertinent evidence he could submit.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  In addition, the appellant's attorney, in 
letters submitted in April and October of 2008, and in his 
March 2009 brief, referred to the requirements of the 
applicable Diagnostic Codes.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice errors did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  For 
the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
multiple VA medical examinations, as well as a personal 
hearing at the RO.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his August 2001 personal hearing 
at the RO that he experienced pain in both legs from his back 
disability.  He also reported experiencing bowel problems due 
to his back disability.  The appellant stated that he had 
been told that he had a problem with the sciatic nerve in his 
right leg.  The appellant reported surgery in 1994, performed 
by a private doctor and treatment at VA facilities.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations, in 
the testimony given by the appellant at his August 2001 
personal hearing at the RO; and in the reports of VA and 
private outpatient treatment rendered between 1998 and 2002.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Review of the medical evidence of record reveals that the 
appellant sought treatment in a VA facility for complaints of 
pain from the back to the right lower extremity in September 
1997.  Physical examination showed spasms and tenderness, as 
well as decreased deep tendon reflexes; the clinical 
assessment included right sciatica.  

The appellant underwent a VA medical examination in January 
1998; he complained of low back pain radiating to the right 
leg with numbness of the right foot.  On physical 
examination, there was a well healed scar from a lumbar 
laminectomy in 1994.  There was decreased sensory testing in 
the right foot.  There was a positive right leg raise on the 
right side.  

A private medical record dated in August 1998 includes 
findings of pain radiating into each lower extremity; 
positive straight leg raises on the right and the left; and 
weakness of the right leg.  

Review of VA outpatient treatment records reveals that the 
appellant sought treatment for complaints of increasing low 
back pain.  On physical examination, there was tenderness in 
the area of the lower lumbar spine.  Straight leg raises were 
positive bilaterally.  The clinical assessment included 
degenerative joint disease of the lumbar spine with sciatica.

The appellant underwent a VA medical examination in June 
2000; he complained of pain in the right thigh going down 
into the foot.  He also reported some testicular pain after 
moving his bowels or voiding.  On physical examination, the 
gastrocnemius muscles were smaller on the right than the 
left.  Sensation testing was decreased distally and the ankle 
jerks were not completely normal.  (They were "nearly 
normal.")  The appellant had a slight heel drop when he 
walked on his toes.  Straight leg raising was positive on the 
right.  Radiography examination revealed some loss of the 
normal lumbar lordotic curvature which may have represented 
some back muscle spasm.  The examiner stated that the 
appellant had radiculopathy of the right leg that was mostly 
in the distribution of L5-S1.  

The appellant underwent a VA medical examination in September 
2001; the appellant said that his back had slowly been 
getting worse since his 1995 disk surgery.  He complained of 
back pain and pain in each leg reaching the calves and the 
feet.  On physical examination, there was tenderness to 
palpation of the lower lumbar spine.  The right foot had 
plantar numbness at times.  No spasms were present.  The 
appellant demonstrated 45 degrees of flexion; 10 degrees of 
extension; 25 degrees of right and left bending; and 25 
degrees of right and left rotation.  Straight leg raises were 
positive bilaterally.  Sensation was spotty in the anterior 
calf of both legs.  There was a one-half inch of atrophy in 
the left calve compared to the right.  The appellant was only 
able to accomplish toe and heel walking with difficulty.  
There was weakness in the left leg.  The examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine, 
status post diskectomy with residual sciatica and neuropathy.

The appellant underwent a VA medical examination in May 2003; 
the appellant complained of low back pain and reported having 
had surgery in 1994.  The appellant reported pain in each 
leg, as well as tingling down each leg - the right worse than 
the left.  He also reported pain on standing and pain with 
urinating.  On physical examination, the appellant exhibited 
20 degrees of flexion; 10 degrees of extension; no right or 
left lateral bending and 40 degrees of rotation.  Toe walking 
was unsteady on the left side.  There was lower extremity 
atrophy.  There were spasms in the paravertebral muscles.  
The sciatic nerve stretch test was positive.  

The appellant underwent a VA medical examination in July 
2005; the appellant reported that the back pain had been more 
or less continuous since his back surgery and that the pain 
radiated into both lower extremities.  He also reported groin 
pain and testicular pain, as well as sensory deficits.  
Physical examination revealed a well healed surgical scar; 
the appellant was tender to touch above the scar.  Flexion 
was limited to 20 degrees and extension was severely limited.  
There was loss of sensation in each big toe.  Proximal 
strength was limited - on the right more than on the left.  
On the right side, the ankle jerk was slightly diminished.  
Stance and gait were normal.  The examiner stated that the 
appellant's loss of sensation was related to the 
radiculopathy and that the testicular pain indicated nerve 
root involvement.  Another examiner had similar findings and 
rendered a diagnosis of degenerative joint disease of the 
lumbar spine with sciatica.  The examiner also stated that 
the appellant's low back function would be further limited by 
repetitive use.

The appellant subsequently underwent another VA medical 
examination in February 2006; the examiner reviewed the 
claims file.  The appellant complained of constant pain that 
radiated down into each leg.  He reported numbness of each 
big toe.  He said that he could walk as far as he needed to 
for his job.  The appellant denied sphincter disturbance.  He 
was noted to be on flexeril and diclofenac for his back.  On 
physical examination, the appellant exhibited a normal gait 
and station.  He had difficulty walking on his right toes.  
Motor testing was 5/5 with normal tone and bulk.  There were 
some sensory deficits.  Reflexes were 1+ in the lower 
extremities with an absent right medial hamstring jerk.  
Straight leg raising was negative.  The examiner noted that 
the appellant could have further limitation of function 
during flare-ups.  The examiner was unable to detect any 
objective evidence of true weakness, incoordination, fatigue 
or lack of endurance.  

The appellant most recently underwent a VA medical 
examination in August 2008; he complained of pain and 
stiffness and said that the pain radiated into each leg.  He 
also reported occasional numbness and painful paresthesias in 
the right lower extremity.  On physical examination, muscle 
strength, tone and coordination were normal in all 
extremities.  There was no evidence of muscle atrophy.  The 
appellant exhibited hypoactive ankle jerks.  Sensory testing 
was intact.  The examining neurologist rendered a diagnosis 
of right sciatic radiculopathy secondary to the herniated 
lumbar disk.

The appellant also underwent a VA orthopedic examination in 
August 2008; the examiner reviewed the claims file.  The 
appellant complained of daily pain that radiated to the right 
big toe and to the left popliteal area.  He reported losing 
one week of work during the prior year due to his back 
disability.  The appellant was noted to not be able to walk 
one mile.  There was no spasm or atrophy.  There was no 
tenderness or weakness.  The appellant's posture and gait 
were normal.  Motor and sensory tests were normal.  The 
examiner stated there was no thoracolumbar ankylosis.  The 
appellant demonstrated 70 degrees of forward flexion; 20 
degrees of extension; 30 degrees of right lateral bending; 20 
degrees of left lateral bending; and 30 degrees of right and 
left rotation.  

In May 2000, when the appellant submitted his lumbar spine 
increased rating claim, a 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  A 40 percent evaluation was warranted 
for a severe lumbosacral strain with listing of the whole 
spine, marked limitation of forward bending in a standing 
position, positive Goldthwaite's sign, marked limitation of 
flexion in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295 (1999).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (1999).

Another factor to consider is the degree of pain experienced 
by the Veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has 
consistently described to physicians his subjective 
complaints of chronic pain, radicular symptoms and pain on 
use.  Objective medical evidence shows findings of decreased 
range of motion, as well as some tenderness, some loss of 
reflexes, some spasms and sciatic nerve irritation.

These findings of record more closely approximate the 
clinical findings for a 60 percent evaluation under 
Diagnostic Code 5293 than any of the lower evaluations under 
that same code, including the 40 percent evaluation.  Thus, 
the weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  Therefore, with benefit of the doubt going to 
the Veteran, a 60 percent evaluation is assigned for the 
lumbar spine disability.  This is the maximum evaluation 
available under Diagnostic Code 5293.

At no time has the appellant exhibited ankylosis of the 
lumbar spine of any kind.  Therefore, Diagnostic Codes 5286 
and 5289 are not for application.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
increased rating claim in May 2000.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005))).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
(The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  
The RO has not granted service connection for radiculopathy 
in either lower extremity.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in any of the medical evidence of record.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of 
sciatic nerve irritation and sensory deficits of the right 
lower extremity, as well as some findings of sensory deficits 
of the left lower extremity.  There are radiologic findings 
of degenerative disc disease and neurologic findings relating 
to both sides.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  

Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  For each of the codes, mild incomplete 
paralysis warrants a 10 percent evaluation at most and 
moderate incomplete paralysis warrants a 20 percent 
evaluation at most.  The clinical evidence of record does not 
reveal moderate incomplete paralysis in the left lower 
extremity and accordingly, a 10 percent rating or less, but 
not more, is warranted for the appellant's neurological 
symptomatology in the left lower extremity.  The clinical 
evidence of record does not reveal moderately severe 
incomplete paralysis in the right lower extremity and 
accordingly, a 20 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the right lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  In this case, the Board will assume the highest 
rating of 40 percent available for orthopedic manifestations 
of a lumbar spine disability without ankylosis.  Applying 
these regulations here, the 40 percent rating for orthopedic 
manifestations of lumbar spine disability is initially 
combined with the 31 percent rating for the combined 
(bilateral) right and left neurological manifestations of the 
lumbar spine disability, resulting in a "raw" combined rating 
of 58 percent.  This final "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The 
appellant's raw 58 percent rating thus becomes a final 
combined rating of 60 percent.  This combined rating is equal 
to 60 percent evaluation granted above under the previous 
version of Diagnostic Code 5293.  As discussed above, there 
is no basis for higher separate evaluations in excess of 
those amounts.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
15 degrees of lumbar flexion; 10 degrees of extension; zero 
degrees of right and left lateral flexion; and 25 degrees of 
right and left rotation.  This motion was achieved with pain.  
The appellant also demonstrated lumbar paravertebral muscle 
spasms, tenderness to palpation of the lumbosacral area and 
radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was mild to 
moderate.  Additionally, there was no suggestion in the 
record that his pain and the functional loss caused thereby 
equated to any disability greater than contemplated by the 
ratings discussed above.  

While the appellant has complained of pain in his testicles 
on moving his bowels and on urinating, he has not been 
diagnosed with any bowel or bladder manifestations of his 
lumbar spine disability.  However, even assuming, arguendo, 
that he could be assigned a 10 percent evaluation under 
Diagnostic Code 7301 (adhesions of the peritoneum) or 
Diagnostic Code 7319 (irritable bowel syndrome), for example, 
an evaluation in excess of 60 percent would not be warranted.  
As explained above, the 58 percent raw rating achieved from 
the combination of the orthopedic and neurologic symptoms 
would then combined with the assumed arguendo 10 percent 
rating for the abdominal/testicular pain and the combination 
results in a "raw" combined rating of 62.  This final 
"raw" rating must next be converted to the nearest degree 
divisible by 10, and all raw ratings ending in 5's must be 
adjusted upward.  The appellant's raw 62 percent rating thus 
becomes a final combined rating of 60 percent.  This combined 
rating is equal to the 60 percent evaluation granted above 
under the previous version of Diagnostic Code 5293.  As 
discussed above, there is no basis for higher separate 
evaluations in excess of those amounts.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
service-connected disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the 60 percent 
schedular evaluation in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
lumbar spine disability, but the required manifestations have 
not been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his service-connected lumbar 
spine disability since 1994, and he has not demonstrated 
marked interference with employment due to such disability.  
In fact, during his August 2008 VA examination, he reported 
losing only one week of work during the prior year due to his 
back disability.

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the pertinent rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

A 60 percent schedular evaluation for the lumbar spine 
disability is granted, subject to the regulations governing 
payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


